UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 31,  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 333-150952 PROTECWERX INC. (Exact name of registrant as specified in its charter) Nevada 46-0521269 (State or Other Jurisdiction of Incorporation of Organization) (I.R.S. Employer Identification No.) 800 Fifth Avenue, Suite 4100 Seattle, Washington (Address of principal executive offices) (ZIP Code) (206) 839 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: None Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes þNo o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant as required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes o No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) Yes þ Aggregate market value of the voting stock of the registrant held by non-affiliates of the registrant at July 31, 2008 (there were no trades in the issuer’s common stock as of the last business day of the second fiscal quarter): $0 Number of common shares outstanding at May 1, 2009: 38,043,000 TABLE OF CONTENTS PART I Item 1.Business 3 Item 1A.Risk Factors 8 Item 1B.Unresolved Staff Comments 8 Item 2.Properties 8 Item 3.Legal Proceedings 8 Item 4.Submission of Matters to a Vote of Security Holders 8 PART II Item 5.Market for Common Equity and Related Stockholder Matters 9 Item 6.Selected Financial Data 10 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 8.Financial Statements and Supplementary Data 14 Item 9.Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 15 Item 9A.Controls and Procedures 15 Item 9B.Other Information 15 PART III Item 10.Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 16 Item 11.Executive Compensation 18 Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 20 Item 13.Certain Relationships, Related Transactions and Director Independence 21 Item 14.Principal Accountant Fees and Services 21 PART IV Item 15.Exhibits and Financial Statement Schedules 22 2 PART I Item 1.Business Forward-Looking Statements This annual report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “could”, "may", "will", "should", "expect", "plan", "anticipate", "believe", "estimate", "predict", "potential" or the negative of these terms or other comparable terminology.
